Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 1 of 17 Page ID #:275



   1 BLUMENTHAL NORDREHAUG BHOWMIK DE BLOUW LLP
       Norman B. Blumenthal (SBN 068687)
   2 Kyle R. Nordrehaug (SBN 205975)
       Aparajit Bhowmik (SBN 248066)
   3 Charlotte E. James (SBN 308441)
       2255 Calle Clara
   4 La Jolla, CA 92037
       Telephone: (858) 551-1223
   5 Facsimile: (858) 551-1232

   6 Attorneys for Plaintiff Nathan Christensen

   7 SEYFARTH SHAW LLP
       Jon D. Meer (SBN 144389)
   8 E-mail: jmeer@seyfarth.com
       Leo Q. Li (SBN 293539)
   9 E-mail: lli@seyfarth.com
       Romtin Parvaresh (SBN 301554)
  10 E-mail: rparvaresh@seyfarth.com
       2029 Century Park East, Suite 3500
  11 Los Angeles, California 90067-3021
       Telephone: (310) 277-7200
  12 Facsimile:   (310) 201-5219
  13 Attorneys for Defendant
       CARTER’S RETAIL, INC.
  14

  15                         UNITED STATES DISTRICT COURT
  16
                           CENTRAL DISTRICT OF CALIFORNIA
  17

  18
       NATHAN CHRISTENSEN, an                      Case No. 8:20-cv-00776 JLS (KESx)
  19 individual, on behalf of himself and on
       behalf of all persons similarly situated,   ORDER RE STIPULATED
  20                                               PROTECTIVE ORDER
                    Plaintiff,
  21                                               [Discovery Document: Referred to
             v.                                    Magistrate Judge Karen E. Scott]
  22
       CARTER’S RETAIL, INC., a                    Action Filed:   March 16, 2020
  23 Corporation; and Does 1 through 50,           Trial Date:     Not set
  24 inclusive,

  25                Defendants.
  26

  27

  28


                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 2 of 17 Page ID #:276



   1         IT IS HEREBY STIPULATED by and between Plaintiff Nathan Christensen
   2 (“Plaintiff”) and Defendant Carter’s Retail, Inc. (“Defendant”) (collectively, “the

   3 Parties”), by and through their respective counsel of record, that the following

   4 Protective Order be entered in order to facilitate the exchange of information and

   5 documents which may be subject to confidentiality limitations on disclosure due to

   6 federal laws, state laws, and privacy rights1:

   7         Certificate of Conference: Pursuant to Federal Rule of Civil Procedure
   8 26(c)(1), the Parties certify that they have conferred in good faith in crafting this

   9 Stipulated Protective Order so that it is narrowly tailored to the issues present in this

  10 action. Pursuant to Federal Rule of Civil Procedure 26(c)(1)(G), the Parties also

  11 certify that they agree that information protected by third-party privacy rights and

  12 trade secret or other confidential research, development, financial or commercial

  13 documents and information be revealed only in the specific ways detailed in this

  14 Protective Order.

  15       1. A. PURPOSES AND LIMITATIONS
  16         Discovery in this action is likely to involve production of confidential,
  17 proprietary, or private information for which special protection from public disclosure

  18 and from use for any purpose other than prosecuting this litigation may be warranted.

  19 Accordingly, the Parties hereby stipulate to and petition the Court to enter the

  20 following Stipulated Protective Order. The Parties acknowledge that this Order does

  21 not confer blanket protections on all disclosures or responses to discovery and that

  22 the protection it affords from public disclosure and use extends only to the limited

  23 information or items that are entitled to confidential treatment under the applicable

  24 legal principles.

  25

  26   1
      Because this Stipulated Protective Order is based on the model form on Magistrate
  27 Judge Karen E. Scott’s webpage, a “redline” or “compare” version showing changes
     between the model form and this Order is attached hereto as Exhibit B in accordance
  28
     with the Court’s instructions.
                                                 2
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 3 of 17 Page ID #:277



   1        The Parties further acknowledge, as set forth in Section 12.3, below, that this
   2 Stipulated Protective Order does not entitle them to file confidential information

   3 under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and

   4 the standards that will be applied when a party seeks permission from the court to file

   5 material under seal.

   6        B. GOOD CAUSE STATEMENT
   7        In this class action, Plaintiff asserts various violations under the California
   8 Labor Code against Defendant.        Plaintiff has propounded written discovery on
   9 Defendant, seeking confidential information pertaining to the absent class members’

  10 wages, contact information, and employment records.

  11        Moreover, Plaintiff has sought or will seek valuable commercial, financial,
  12 technical and/or proprietary information for which special protection from public

  13 disclosure and from use for any purpose other than prosecution of this action is

  14 warranted. Such confidential and proprietary materials and information consist of,

  15 among other things, confidential business or financial information, information

  16 regarding    confidential business practices, or other confidential research,
  17 development,     or commercial information, information otherwise generally
  18 unavailable to the public, or which may be privileged or otherwise protected from

  19 disclosure under state or federal statutes, court rules, case decisions, or common law.

  20        Accordingly, to expedite the flow of information, to facilitate the prompt
  21 resolution of disputes over confidentiality of discovery materials, to adequately

  22 protect information the Parties are entitled to keep confidential, to ensure that the

  23 Parties are permitted reasonable necessary uses of such material in preparation for

  24 and in the conduct of trial, to address their handling at the end of the litigation, and

  25 serve the ends of justice, a protective order for such information is justified in this

  26 matter.

  27        It is the intent of the Parties that information will not be designated as
  28 confidential for tactical reasons and that nothing be so designated without a good faith
                                                 3
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 4 of 17 Page ID #:278



   1 belief that it has been maintained in a confidential, non-public manner, and there is

   2 good cause why it should not be part of the public record of this case.

   3

   4 2. DEFINITIONS

   5         2.1 Action: The civil action titled “Nathan Christensen v. Carter’s Retail, Inc.,
   6 et al.” pending in the United States District Court for the Central District of California

   7 as Case Number: 8:20-cv-00776 JLS (KESx)

   8         2.2 Challenging Party: a Party or Non-Party that challenges the designation of
   9 information or items under this Order.

  10         2.3 “CONFIDENTIAL” Information or Items: information (regardless of how
  11 it is generated, stored or maintained) or tangible things that qualify for protection

  12 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good

  13 Cause Statement.

  14         2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their
  15 support staff).

  16         2.5 Designating Party: a Party or Non-Party that designates information or
  17 items    that it produces in disclosures or in responses to discovery as
  18 “CONFIDENTIAL.”

  19         2.6 Disclosure or Discovery Material: all items or information, regardless of
  20 the medium or manner in which it is generated, stored, or maintained (including,

  21 among other things, testimony, transcripts, and tangible things), that are produced or

  22 generated in disclosures or responses to discovery in this matter.

  23         2.7 Expert: a person with specialized knowledge or experience in a matter
  24 pertinent to the litigation who has been retained by a Party or its counsel to serve as

  25 an expert witness or as a consultant in this Action.

  26         2.8 House Counsel: attorneys who are employees of a party to this Action.
  27 House Counsel does not include Outside Counsel of Record or any other outside

  28 counsel.
                                                  4
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 5 of 17 Page ID #:279



   1        2.9 Non-Party: any natural person, partnership, corporation, association, or
   2 other legal entity not named as a Party to this action.

   3        2.10 Outside Counsel of Record: attorneys who are not employees of a party to
   4 this Action but are retained to represent or advise a party to this Action and have

   5 appeared in this Action on behalf of that party or are affiliated with a law firm which

   6 has appeared on behalf of that party, and includes support staff.

   7        2.11 Party: any party to this Action, including all of its officers, directors,
   8 employees, consultants, retained experts, and Outside Counsel of Record (and their

   9 support staffs).

  10        2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  11 Discovery Material in this Action.

  12        2.13 Professional Vendors: persons or entities that provide litigation support
  13 services (e.g., photocopying, videotaping, translating, preparing exhibits or

  14 demonstrations, and organizing, storing, or retrieving data in any form or medium)

  15 and their employees and subcontractors.

  16        2.14 Protected Material: any Disclosure or Discovery Material that is
  17 designated as “CONFIDENTIAL.”

  18        2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  19 from a Producing Party.

  20

  21

  22

  23 3. SCOPE

  24        The protections conferred by this Stipulation and Order cover not only
  25 Protected Material (as defined above), but also (1) any information copied or extracted

  26 from Protected Material; (2) all copies, excerpts, summaries, or compilations of

  27 Protected Material; and (3) any testimony, conversations, or presentations by Parties

  28 or their Counsel that might reveal Protected Material. Any use of Protected Material
                                               5
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 6 of 17 Page ID #:280



   1 at trial shall be governed by the orders of the trial judge. This Order does not govern

   2 the use of Protected Material at trial.

   3

   4 4. DURATION

   5        Even after final disposition of this litigation, the confidentiality obligations
   6 imposed by this Order shall remain in effect until a Designating Party agrees

   7 otherwise in writing or a court order otherwise directs. Final disposition shall be

   8 deemed to be the later of (1) dismissal of all claims and defenses in this Action, with

   9 or without prejudice; and (2) final judgment herein after the completion and

  10 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,

  11 including the time limits for filing any motions or applications for extension of time

  12 pursuant to applicable law.

  13

  14 5. DESIGNATING PROTECTED MATERIAL

  15        5.1 Exercise of Restraint and Care in Designating Material for Protection. Each
  16 Party or Non-Party that designates information or items for protection under this

  17 Order must take care to limit any such designation to specific material that qualifies

  18 under the appropriate standards. The Designating Party must designate for protection

  19 only those parts of material, documents, items, or oral or written communications that

  20 qualify so that other portions of the material, documents, items, or communications

  21 for which protection is not warranted are not swept unjustifiably within the ambit of

  22 this Order.

  23        Mass, indiscriminate, or routinized designations are prohibited. Designations
  24 that are shown to be clearly unjustified or that have been made for an improper

  25 purpose (e.g., to unnecessarily encumber the case development process or to impose

  26 unnecessary expenses and burdens on other parties) may expose the Designating Party

  27 to sanctions.

  28
                                                6
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 7 of 17 Page ID #:281



   1        If it comes to a Designating Party’s attention that information or items that it
   2 designated for protection do not qualify for protection, that Designating Party must

   3 promptly notify all other Parties that it is withdrawing the inapplicable designation.

   4        5.2 Manner and Timing of Designations. Except as otherwise provided in this
   5 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

   6 or ordered, Disclosure or Discovery Material that qualifies for protection under this

   7 Order must be clearly so designated before the material is disclosed or produced.

   8        Designation in conformity with this Order requires:
   9          (a) for information in documentary form (e.g., paper or electronic documents,
  10 but excluding transcripts of depositions or other pretrial or trial proceedings), that the

  11 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter

  12 “CONFIDENTIAL legend”), to each page that contains protected material. If only a

  13 portion or portions of the material on a page qualifies for protection, the Producing

  14 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

  15 markings in the margins).

  16        A Party or Non-Party that makes original documents available for inspection
  17 need not designate them for protection until after the inspecting Party has indicated

  18 which documents it would like copied and produced. During the inspection and before

  19 the designation, all of the material made available for inspection shall be deemed

  20 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants

  21 copied and produced, the Producing Party must determine which documents, or

  22 portions thereof, qualify for protection under this Order. Then, before producing the

  23 specified documents, the Producing Party must affix the “CONFIDENTIAL legend”

  24 to each page that contains Protected Material. If only a portion or portions of the

  25 material on a page qualifies for protection, the Producing

  26 Party also must clearly identify the protected portion(s) (e.g., by making appropriate

  27 markings in the margins).

  28
                                                  7
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 8 of 17 Page ID #:282



   1          (b) for testimony given in depositions that the Designating Party identify the
   2 Disclosure or Discovery Material on the record, before the close of the deposition all

   3 protected testimony.

   4          (c) for information produced in some form other than documentary and for
   5 any other tangible items, that the Producing Party affix in a prominent place on the

   6 exterior of the container or containers in which the information is stored the legend

   7 “CONFIDENTIAL.” If only a portion or portions of the information warrants

   8 protection, the Producing Party, to the extent practicable, shall identify the protected

   9 portion(s).

  10        5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
  11 to designate qualified information or items does not, standing alone, waive the

  12 Designating Party’s right to secure protection under this Order for such material.

  13 Upon timely correction of a designation, the Receiving Party must make reasonable

  14 efforts to assure that the material is treated in accordance with the provisions of this

  15 Order.

  16

  17 6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

  18        6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation
  19 of confidentiality at any time that is consistent with the Court’s Scheduling Order.

  20        6.2 Meet and Confer. The Challenging Party shall initiate the dispute resolution
  21 process under Local Rule 37.1 et seq. or follow the procedures for informal,

  22 telephonic discovery hearings on the Court's website.

  23        6.3 The burden of persuasion in any such challenge proceeding shall be on the
  24 Designating Party. Frivolous challenges, and those made for an improper purpose

  25 (e.g., to harass or impose unnecessary expenses and burdens on other parties) may

  26 expose the Challenging Party to sanctions. Unless the Designating Party has waived

  27 or withdrawn the confidentiality designation, all parties shall continue to afford the

  28
                                                 8
                                  STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 9 of 17 Page ID #:283



   1 material in question the level of protection to which it is entitled under the Producing

   2 Party’s designation until the Court rules on the challenge.

   3

   4 7. ACCESS TO AND USE OF PROTECTED MATERIAL

   5         7.1 Basic Principles. A Receiving Party may use Protected Material that is
   6 disclosed or produced by another Party or by a Non-Party in connection with this

   7 Action only for prosecuting, defending, or attempting to settle this Action. Such

   8 Protected Material may be disclosed only to the categories of persons and under the

   9 conditions described in this Order. When the Action has been terminated, a Receiving

  10 Party must comply with the provisions of section 13 below (FINAL DISPOSITION).

  11         Specifically, Protected Material may not be used for any purpose outside of this
  12 Action, including but not limited to mass marketing efforts, solicitation of new

  13 plaintiffs or new lawsuits, sales pitches, or other forms of pecuniary gain.          A
  14 Receiving Party shall not disseminate any Protected Material except as necessary for

  15 use in this Action, and subject to the further restrictions set forth herein.

  16         The Parties shall take reasonable and prudent measures to safeguard the
  17 confidentiality of all Protected Material. Protected Material must be stored and

  18 maintained by a Receiving Party at a location and in a secure manner that ensures that

  19 access is limited to the persons authorized under this Order.

  20         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
  21 ordered by the court or permitted in writing by the Designating Party, a Receiving

  22 Party may disclose any information or item designated “CONFIDENTIAL” only to:

  23         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  24 employees of said Outside Counsel of Record to whom it is reasonably necessary to

  25 disclose the information for this Action;

  26         (b) the officers, directors, and employees (including House Counsel) of the
  27 Receiving Party to whom disclosure is reasonably necessary for this Action;

  28
                                                  9
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 10 of 17 Page ID #:284



    1        (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
    2 is reasonably necessary for this Action and who have signed the “Acknowledgment

    3 and Agreement to Be Bound” (Exhibit A);

    4        (d) the court and its personnel;
    5        (e) court reporters and their staff;
    6        (f) professional jury or trial consultants, mock jurors, and Professional Vendors
    7 to whom disclosure is reasonably necessary for this Action and who have signed the

    8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);

    9        (g) the author or recipient of a document containing the information or a
   10 custodian or other person who otherwise possessed or knew the information;

   11        (h) during depositions in the Action, witnesses and attorneys for witnesses to
   12 whom disclosure is reasonably necessary provided: (1) the deposing party requests

   13 that the witness sign the “Acknowledgment and Agreement to Be Bound” (Exhibit

   14 A); and (2) the witness will not be permitted to keep any confidential information

   15 unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

   16 unless otherwise agreed by the Designating Party or ordered by the court. Pages of

   17 transcribed deposition testimony or exhibits to depositions that reveal Protected

   18 Material may be separately bound by the court reporter and may not be disclosed to

   19 anyone except as permitted under this Stipulated Protective Order; and

   20          (i) any mediator or settlement officer, and their supporting personnel,
   21 mutually agreed upon by any of the Parties engaged in settlement discussions.

   22

   23 8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

   24 OTHER LITIGATION

   25        If a Party is served with a subpoena or a court order issued in other litigation
   26 that compels disclosure of any information or items designated in this Action as

   27 “CONFIDENTIAL,” that Party must:

   28
                                                    10
                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 11 of 17 Page ID #:285



    1           (a) promptly notify in writing the Designating Party. Such notification shall
    2 include a copy of the subpoena or court order;

    3           (b) promptly notify in writing the party who caused the subpoena or order to
    4 issue in the other litigation that some or all of the material covered by the subpoena

    5 or order is subject to this Protective Order. Such notification shall include a copy of

    6 this Stipulated Protective Order; and

    7           (c) cooperate with respect to all reasonable procedures sought to be pursued
    8 by the Designating Party whose Protected Material may be affected.

    9        If the Designating Party timely seeks a protective order, the Party served with
   10 the subpoena or court order shall not produce any information designated in this action

   11 as “CONFIDENTIAL” before a determination by the court from which the subpoena

   12 or order issued, unless the Party has obtained the Designating Party’s permission. The

   13 Designating Party shall bear the burden and expense of seeking protection in that court

   14 of its confidential material and nothing in these provisions should be construed as

   15 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

   16 directive from another court.

   17

   18 9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED

   19 IN THIS LITIGATION

   20        (a) The terms of this Order are applicable to information produced by a Non-
   21 Party in this Action and designated as “CONFIDENTIAL.” Such information

   22 produced by Non-Parties in connection with this litigation is protected by the

   23 remedies and relief provided by this Order. Nothing in these provisions should be

   24 construed as prohibiting a Non-Party from seeking additional protections.

   25        (b) In the event that a Party is required, by a valid discovery request, to produce
   26 a Non-Party’s confidential information in its possession, and the Party is subject to an

   27 agreement with the Non-Party not to produce the Non-Party’s confidential

   28 information, then the Party shall:
                                                 11
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 12 of 17 Page ID #:286



    1            (1) promptly notify in writing the Requesting Party and the Non-Party that
    2 some or all of the information requested is subject to a confidentiality agreement with

    3 a Non-Party;

    4            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
    5 Order in this Action, the relevant discovery request(s), and a reasonably specific

    6 description of the information requested; and

    7            (3) make the information requested available for inspection by the Non-
    8 Party, if requested.

    9        (c) If the Non-Party fails to seek a protective order from this court within 14
   10 days of receiving the notice and accompanying information, the Receiving Party may

   11 produce the Non-Party’s confidential information responsive to the discovery request.

   12 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce

   13 any information in its possession or control that is subject to the confidentiality

   14 agreement with the Non-Party before a determination by the court. Absent a court

   15 order to the contrary, the Non-Party shall bear the burden and expense of seeking

   16 protection in this court of its Protected Material.

   17

   18 10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

   19        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   20 Protected Material to any person or in any circumstance not authorized under this

   21 Stipulated Protective Order, the Receiving Party must immediately (a) notify in

   22 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts

   23 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or

   24 persons to whom unauthorized disclosures were made of all the terms of this Order,

   25 and (d) request such person or persons to execute the “Acknowledgment and

   26 Agreement to Be Bound” that is attached hereto as Exhibit A.

   27

   28 11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                   12
                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 13 of 17 Page ID #:287



    1 PROTECTED MATERIAL

    2        When a Producing Party gives notice to Receiving Parties that certain
    3 inadvertently produced material is subject to a claim of privilege or other protection,

    4 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

    5 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

    6 may be established in an e-discovery order that provides for production without prior

    7 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the

    8 Parties reach an agreement on the effect of disclosure of a communication or

    9 information covered by the attorney-client privilege or work product protection, the

   10 Parties may incorporate their agreement in the stipulated protective order submitted

   11 to the court.

   12

   13 12. MISCELLANEOUS

   14        12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   15 person to seek its modification by the Court in the future.

   16        12.2 Right to Assert Other Objections. By stipulating to the entry of this
   17 Protective Order, no Party waives any right it otherwise would have to object to

   18 disclosing or producing any information or item on any ground not addressed in this

   19 Stipulated Protective Order. Similarly, no Party waives any right to object on any

   20 ground to use in evidence of any of the material covered by this Protective Order.

   21        12.3 Filing Protected Material. A Party that seeks to file under seal any
   22 Protected Material must comply with Civil Local Rule 79-5. Protected Material may

   23 only be filed under seal pursuant to a court order authorizing the sealing of the specific

   24 Protected Material at issue. If a Party's request to file Protected Material under seal is

   25 denied by the court, then the Receiving Party may file the information in the public

   26 record unless otherwise instructed by the court.

   27

   28 13. FINAL DISPOSITION
                                                  13
                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 14 of 17 Page ID #:288



    1        After the final disposition of this Action, as defined in paragraph 4, within 60
    2 days of a written request by the Designating Party, each Receiving Party must return

    3 all Protected Material to the Producing Party or destroy such material. As used in this

    4 subdivision, “all Protected Material” includes all copies, abstracts, compilations,

    5 summaries, and any other format reproducing or capturing any of the Protected

    6 Material. Whether the Protected Material is returned or destroyed, the Receiving Party

    7 must submit a written certification to the Producing Party (and, if not the same person

    8 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by

    9 category, where appropriate) all the Protected Material that was returned or destroyed

   10 and (2) affirms that the Receiving Party has not retained any copies, abstracts,

   11 compilations, summaries or any other format reproducing or capturing any of the

   12 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an

   13 archival copy of all pleadings, motion papers, trial, deposition, and hearing

   14 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

   15 reports, attorney work product, and consultant and expert work product, even if such

   16 materials contain Protected Material. Any such archival copies that contain or

   17 constitute Protected Material remain subject to this Protective Order as set forth in

   18 Section 4 (DURATION).

   19

   20 14. Any violation of this Order may be punished by any and all appropriate

   21 measures including, without limitation, contempt proceedings and/or monetary

   22 sanctions.

   23        IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
   24

   25

   26

   27

   28
                                                14
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 15 of 17 Page ID #:289



    1 Dated: July 15, 2020                 SEYFARTH SHAW LLP
    2

    3                                      By:        Leo Q. Li
                                                 JON D. MEER
    4                                            LEO Q. LI
                                                 ROMTIN PARVARESH
    5

    6                                            Attorneys for Defendant
                                                 CARTER’S RETAIL, INC.
    7

    8 Dated: July 15, 2020                 BLUMENTHAL NORDREHAUG BHOWMIK
                                           DE BLOUW LLP
    9

   10
                                           By:       /s/ Charlotte E. James
   11
                                                 NORMAN B. BLUMENTHAL
   12                                            APARAJIT BHOWMIK
   13
                                                 CHARLOTTE E. JAMES

   14                                            Attorneys for Plaintiff
   15
                                                 NATHAN CHRISTENSEN

   16                            SIGNATURE ATTESTATION
   17        *Pursuant to Local Rule 5-4.3.4(a)(2), the filer attests that all other signatories
   18 listed, and on whose behalf the filing is submitted, concur in the filing’s content and

   19 have authorized the filing.

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  15
                                    STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 16 of 17 Page ID #:290



    1                                        ORDER
    2         GOOD CAUSE APPEARING, the Court hereby approves this Stipulated
    3 Protective Order.

    4         IT IS SO ORDERED.
    5

    6 DATED: July 16, 2020

    7

    8 ____________________________________________

    9 THE HONORABLE KAREN E. SCOTT
        United States District/Magistrate Judge
   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  16
                                   STIPULATED PROTECTIVE ORDER
Case 8:20-cv-00776-JLS-KES Document 19 Filed 07/16/20 Page 17 of 17 Page ID #:291



    1                                       EXHIBIT A
    2                 ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
    3        I,   ______________________          [print    or     type   full   name],       of
    4 ______________________ [print or type full address], declare under penalty of

    5 perjury that I have read in its entirety and understand the Stipulated Protective Order

    6 that was issued by the United States District Court for the Central District of

    7 California on ___________ [date] in the case of Nathan Christensen v. Carter’s

    8 Retail, Inc., et al., Case No. 8:20-cv-00776 JLS (KESx). I agree to comply with and

    9 to be bound by all the terms of this Stipulated Protective Order and I understand and

   10 acknowledge that failure to so comply could expose me to sanctions and punishment

   11 in the nature of contempt. I solemnly promise that I will not disclose in any manner

   12 any information or item that is subject to this Stipulated Protective Order to any

   13 person or entity except in strict compliance with the provisions of this Order.

   14        I further agree to submit to the jurisdiction of the United States District Court
   15 for the Central District of California for the purpose of enforcing the terms of this

   16 Stipulated Protective Order, even if such enforcement proceedings occur after

   17 termination of this action. I hereby appoint ______________________________

   18 [print or type full name] of __________________________________ [print or type

   19 full address and telephone number] as my California agent for service of process in

   20 connection with this action or any proceedings related to enforcement of this

   21 Stipulated Protective Order.

   22        I declare under penalty of perjury under the laws of the United States that the
   23 foregoing is true and correct.

   24
        Date: ______________________
   25
        City and State where sworn and signed: ____________________________
   26

   27 Printed name: ____________________________________________

   28 Signature: ____________________________________________
                                         17
                                     STIPULATED PROTECTIVE ORDER
